Citation Nr: 1029162	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-34 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from November 1942 to November 
1945.  He died on June [redacted], 2005.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision.  In April 2010, the appellant 
and her daughter testified at a hearing before the undersigned.  
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The record on appeal shows that the appellant has raised 
claims for Dependency and Indemnity Compensation as 
provided under 38 U.S.C.A. § 1318 (West 2002), death 
pension, and accrued benefits.  However, these issues have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board finds that it 
does not have jurisdiction over them and they are referred 
to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

It is the appellant's contention that the Veteran's service 
connected left lung pleurisy exacerbated his right lung cancer 
which therefore hastened his death.  Specifically, during the 
April 2010 hearing, the appellant and her daughter testified that 
the Veteran's service connected left lung disability affected his 
ability to breathe properly and function at a high physical 
level.  They then indicated that after the Veteran was diagnosed 
with right lung cancer, his ability to breathe and function was 
even more severely impacted.  Soon after his diagnosis, the 
Veteran was also substantially bedridden.  The appellant then 
provided that Veteran's unhealthy left lung impacted his ability 
to properly compensate for his inability to breath in his right 
lung, and this contributed to his death.  

Telling a review of the record on appeal reveals that the Veteran 
was service connected for chronic left lung pleurisy at the time 
of his death and had been service connected for this left lung 
disorder since April 1946.  The VA and private medical records 
also indicate that in September 2004 he was diagnosed with right 
lung cancer.  Moreover, the certificate of death reveals that 
lung cancer was the immediate cause of the Veteran's death.  

Given this record, the Board finds that a remand is necessary to 
obtain a competent medical opinion regarding whether the 
Veteran's service-connected left lung pleurisy either aggravated 
his non-service-connected right lung cancer or contributed 
independently to cause his death.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that a remand is required to provide the 
claimant with adequate 38 U.S.C.A. § 5103(a) (West 2002) notice 
in accordance with the United States Court of Appeals for 
Veterans Claims (Court) holding Hupp v. Nicholson, 21 Vet. App. 
342 (2007) because such notice has not as yet been provided the 
appellant because the Veterans Claims Assistance Act of 2000 
(VCAA) notice letter found in the claim's files did not give her 
notice that her claim of service connection for the cause of the 
Veteran's death may also be substantiated based on a showing that 
a condition not yet service-connected caused his death and the 
Veteran should have been service connected for that disability 
during his lifetime.  

Lastly, while the appeal is in remand status the appellant should 
once again be advised that the RO never received the Veteran's 
treatment records from Dr. Allan Wilensky and Dr. Michael Crain 
as well as told that she is free to try to obtain these records 
on her own and provide them to VA.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should provide the claimant with 
updated VCAA notice in accordance with the 
Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 
5103A (West 2002); and 38 C.F.R. § 3.159 (2009) 
as well as in accordance with the Court's 
holding in Hupp, supra, which notice must 
include, among other things, notice of all the 
ways in which the claimant can establish 
service connection for the cause of the 
Veteran's death.  The appellant should also be 
advised once again that the RO never received 
the Veteran's treatment records from Dr. Allan 
Wilensky and Dr. Michael Crain as well as told 
that she is free to try to obtain these records 
on her own and provide them to VA.
2.	After undertaking the above development, the 
RO/AMC should obtain a medical opinion from a 
pulmonologist as to whether it is at least as 
likely as not that the Veteran's service-
connected left lung pleurisy contributed 
substantially or materially to cause his death.  
The claim's folders and a copy of this Remand 
must be made available to the examiner for 
review.
Note 1: The pulmonologist in providing the 
above opinion is advised that term "at least 
as likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.
Note 2: The pulmonologist in providing the 
above opinion is advised that in determining 
whether a service-connected disability 
contributed to death, it must be shown that it 
contributed substantially or materially; that 
it combined to cause death; and/or that it 
aided or lent assistance to the production of 
death.  It is not sufficient to show that it 
casually shared in producing death, but rather 
it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).
3.	The RO/AMC should thereafter readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the claimant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals 

